DETAILED ACTION
	The amendments filed 1/14/2022 has been entered. Claims 3, 5, and 7 have been amended, claims 6 and 9 have been cancelled. Claims 3, 5, and 7 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 1/14/2022 have been fully considered but they are not persuasive.
Applicant asserts “the ‘preferred parking direction’ is completely different from the predetermined standard parking posture of the claimed invention, and used for an entirely different purpose than the predetermined standard parking posture of the claimed invention” and that “a person of ordinary skill in the art would have no rationale to utilize the ‘preferred parking direction’” of Freistadt. However, Examiner respectfully disagrees with applicant’s assertions. Freistadt is only relied upon to teach applicant’s “predetermined standard parking posture” as a posture that has been predetermined and not as a value to compare with surrounding parking postures. The rejection under U.S.C. §103 in the Office Action dated 10/15/2021 relies on Seo to compare parking postures of surrounding vehicles. Further, it would have been obvious to one having ordinary skill in the art to have a “fallback option” or a preferred parking direction to determine a driver’s specific preferred parking direction. 
Additionally, examiner sets forth that Seo only teaches two types of parking (front end parking and back-in parking) which presents a limited number of options to choose from regarding a parking orientation. Therefore, although Seo doesn’t explicitly disclose a “predetermined standard parking 
As discussed above, the applicant’s arguments are unpersuasive and the rejection of the claims under 35 USC §103 are therefore maintained.
Response to Amendment
Regarding the rejection to the claims under U.S.C. §112, applicant has amended the claims to overcome the rejections. The rejections under U.S.C. §112 have been withdrawn.
Regarding the rejection to the claims under U.S.C. §102 and 103, amendments made to the claims do not overcome the prior art. The rejections under U.S.C. §103 are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. Patent Application Publication No. 2018/0024559 A1; hereinafter Seo) in view of Freistadt et al. (U.S. Patent Application Publication No. 2017/0369078 A1; hereinafter Freistadt).
Regarding claim 3
A parking support apparatus (remote automatic parking support system, see at least [0018] and Fig. 1), comprising: 
One or more processing circuits configured to (controller 20 includes processor, see at least [0013] and Fig. 1):
Obtain a position of an empty parking space out of a plurality of parking spaces as a target parking space for the target vehicle to park (controller 20 searches for possible parking spaces and driver indicates a desired parking space out of the candidate parking spaces, see at least [0030]);
Obtain parking information including whether a parking posture of a parked vehicle is a forward parking or a backward parking in at least one of the plurality of parking spaces around the target parking space (controller 20 determines whether neighboring vehicle is front end parking or back-in parking, see at least [0032]);
Wherein the forward parking is a parking posture when a vehicle moves forward and enters a parking space, and the backward parking is a parking posture when a vehicle moves backward and enters a parking space; (front end parking or back-in parking orientations are determined, see at least [0032])
Wherein, if a percentage of vehicles parked in the plurality of parking space in parking posture that is different from a parking posture, which is the forward parking or the backward parking, is greater than or equal to a predetermined value, determining the different parking posture to be the parking posture of the target vehicle with respect to the target parking space, and if the percentage of the vehicles is less than the predetermined value, determining the parking posture to be the parking posture of the target vehicle with respect to the target parking space; and (the controller 20 may be configured to automatically select front end parking or back-in parking based on the state of a neighbor vehicle and performs parking based on the parking direction of the vehicles occupying a larger number of vehicles, see at least [0024]-[0025]) **Examiner sets forth that the parking direction of vehicles with a larger number maps to a percentage where the predetermined value would be 50%. For instance, if the predetermined parking posture was front end parking and the controller 20 determined a larger number of rear-in parking vehicles, the percentage would be greater than 50% (majority) so the controller 20 would park with the majority (rear-in parking). Whereas if the controller determined a larger number of front end parking, the number of rear-in parking vehicles would be less than 50% and the vehicle would be parked front end.
Automatically perform parking of the target vehicle in the target parking space in accordance with the determined parking posture, which is the forward parking or the backward parking (controller 20 is configured to automatically park the vehicle in the determined parking orientation, see at least [0020] and [0032])
Seo does not explicitly disclose:
a predetermined standard parking posture
However, Freistadt teaches:
predetermined standard parking posture (preferred parking direction can be pre-set, see at least [0021])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic parking orientation determination disclosed by Seo by adding the preset parking direction taught by Freistadt. One of ordinary skill in the art would have been motivated to make this modification in order to automatically select a parking direction “in the absence of an explicit selection of the driver” (see [0022]).
Regarding claim 5, Seo discloses:
A parking support method for automatically parking a target vehicle in a target parking space (method and system for automatic parking, see at least abstract), which is one parking space out of a plurality of parking spaces, said parking support method comprising:
Identifying an empty parking space out of the plurality of parking spaces as the target parking space (controller 20 searches for possible parking spaces and driver indicates a desired parking space out of the candidate parking spaces, see at least [0030]);
Obtaining parking information indicating whether a parking posture of a parked vehicle is a forward parking or a backward parking in at least one of the plurality of parking spaces around the target parking space, out of the plurality of parking spaces, after the target parking space has been identified (controller 20 determines whether neighboring vehicle is front end parking or back-in parking after user selects a desired parking space, see at least [0030]-[0032]),
Wherein the forward parking is a parking posture when a vehicle moves forward and enters a parking space, and the backward parking is a parking posture when a vehicle moves backward and enters a parking space (front end parking or back-in parking orientations are determined, see at least [0032]);
Wherein, if a percentage of vehicles parked in the plurality of parking space in parking posture that is different from a parking posture, which is the forward parking or the backward parking, is greater than or equal to a predetermined value, determining the different parking posture to be the parking posture of the target vehicle with respect to the target parking space, and if the percentage of the vehicles is less than the predetermined value, determining the parking posture to be the parking posture of the target vehicle with respect to the target parking space; and (the controller 20 may be configured to automatically select front end parking or back-in parking based on the state of a neighbor vehicle and performs parking based on the parking direction of the vehicles occupying a larger number of vehicles, see at least [0024]-[0025]) **Examiner sets forth that the parking direction of vehicles with a larger number maps to a percentage where the predetermined value would be 50%. For instance, if the predetermined parking posture was front end parking and the controller 20 determined a larger number of rear-in parking vehicles, the percentage would be greater than 50% (majority) so the controller 20 would park with the majority (rear-in parking). Whereas if the controller determined a larger number of front end parking, the number of rear-in parking vehicles would be less than 50% and the vehicle would be parked front end.
Performing parking of the target vehicle in the target parking space in accordance with the determined parking posture, which is the forward parking or the backward parking (controller 20 is configured to automatically park the vehicle in the determined parking orientation, see at least [0020] and [0032])
Seo does not explicitly disclose:
a predetermined standard parking posture
However, Freistadt teaches:
predetermined standard parking posture (preferred parking direction can be pre-set, see at least [0021])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic parking orientation determination 
Regarding claim 7, Seo discloses:
A parking support method for automatically parking a target vehicle, comprising (method and system for automatic parking, see at least abstract):
Obtaining a position of an empty parking space out of a plurality of parking spaces as a target parking space for the target vehicle to park (controller 20 searches for possible parking spaces and driver indicates a desired parking space out of the candidate parking spaces, see at least [0030]);
Obtaining parking information including whether a parking posture of a parked vehicle is a forward parking or a backward parking in at least one of the plurality of parking spaces around the target parking space (controller 20 determines whether neighboring vehicle is front end parking or back-in parking, see at least [0032]);
Wherein the forward parking is a parking posture when a vehicle moves forward and enters a parking space, and the backward parking is a parking posture when a vehicle moves backward and enters a parking space (front end parking or back-in parking orientations are determined, see at least [0032]),
Wherein, if a percentage of vehicles parked in the plurality of parking space in parking posture that is different from a parking posture, which is the forward parking or the backward parking, is greater than or equal to a predetermined value, determining the different parking posture to be the parking posture of the target vehicle with respect to the target parking space, and if the percentage of the vehicles is less than the predetermined value, determining the parking posture to be the parking posture of the target vehicle with respect to the target parking space; and (the controller 20 may be configured to automatically select front end parking or back-in parking based on the state of a neighbor vehicle and performs parking based on the parking direction of the vehicles occupying a larger number of vehicles, see at least [0024]-[0025]) **Examiner sets forth that the parking direction of vehicles with a larger number maps to a percentage where the predetermined value would be 50%. For instance, if the predetermined parking posture was front end parking and the controller 20 determined a larger number of rear-in parking vehicles, the percentage would be greater than 50% (majority) so the controller 20 would park with the majority (rear-in parking). Whereas if the controller determined a larger number of front end parking, the number of rear-in parking vehicles would be less than 50% and the vehicle would be parked front end.
Automatically performing parking of the target vehicle in the target parking space in accordance with the determined parking posture, which is the forward parking or the backward parking (controller 20 is configured to automatically park the vehicle in the determined parking orientation, see at least [0020] and [0032])
Seo does not explicitly disclose:
a predetermined standard parking posture
However, Freistadt teaches:
predetermined standard parking posture (preferred parking direction can be pre-set, see at least [0021])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic parking orientation determination disclosed by Seo by adding the preset parking direction taught by Freistadt. One of ordinary skill .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662